

















KLA-TENCOR

EXECUTIVE DEFERRED SAVINGS PLAN
AS AMENDED AND RESTATED EFFECTIVE NOVEMBER 2, 2011    












































--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS
1
1.1
“Account”
1
1.2
“Affiliated Company”
2
1.3
“Beneficiary”
2
1.4
“Board of Directors”
2
1.5
“Bonus”
2
1.6
“Code”
2
1.7
“Committee”
2
1.8
“Company”
2
1.9
“Company Contribution”
2
1.10
“Credited Investment Return (Loss)”
2
1.11
“Deferral Amount”
2
1.12
“Deferral Election”
2
1.13
“Early Termination”
2
1.14
“Effective Date”
2
1.15
“Eligible Employee”
3
1.16
“Employee”
3
1.17
“Employer Group”
3
1.18
“Extended Deferral Election”
3
1.19
“Hardship”
3
1.20
“KLA”
3
1.21
“Normal Termination”
3
1.22
“Outside Director”
3
1.23
“Participant”
3
1.24
“Participating Employer”
4
1.25
“Performance Period”
4
1.26
“Plan”
4
1.27
“Plan Year”
4
1.28
“Prior Plans”
4
1.29
“Prior Plan Company Contribution”
4
1.30
“Separation from Service”
4
1.31
“Specified Employee”
4
1.32
“Supplemental Executive Benefits”
5
1.33
“Tencor”
5
1.34
“Trust”
5
1.35
“Trust Agreement”
5
1.36
“Trustee”
5
1.37
“Year of Service”
5
 
 
 
ARTICLE II


ELIGIBILITY
5
2.1
Eligible Persons
5
2.2
Continuation of Participation
6
2.3
Resumption of Participation Following Separation from Service
6
2.4
Cessation or Resumption of Participation Following a Change in Status
6




i

--------------------------------------------------------------------------------


ARTICLE III
SALARY, COMMISSION AND BONUS REDUCTION CONTRIBUTIONS; COMPANY CONTRIBUTIONS
6
3.1
Salary and Commission Deferrals
6
3.2
Bonus Deferrals
7
3.3
Requirements for Deferral Elections
9
3.4
Limitations on Deferrals
10
3.5
Deferral Election Subaccounts
10
3.6
Subsequent Distribution
10
3.7
Company Contributions
10
 
 
 
ARTICLE IV
CREDITED INVESTMENT RETURN (LOSS) ON DEFERRAL ACCOUNTS
10
4.1
Accounts
10
4.2
Credited Investment Return (Loss)
11
4.3
Deemed Investment Options
11
 
 
 
ARTICLE V
DISTRIBUTION OF PRE-2005 DEFERRED ACCOUNT
11
5.1
Distribution of Benefits upon Normal Termination
11
5.2
Distribution of Benefits upon Early Termination
12
5.3
Election of Form of Benefit Payment
12
5.4
Payment to Beneficiary
12
5.5
Early Withdrawals
13
5.6
Automatic Lump-Sum Distribution for Accounts below $25,000
13
5.7
Valuation
14
5.8
Tax Withholding
14
5.9
Outside Directors
14
 
 
 
ARTICLE VI
DISTRIBUTION OF 2005-2007 DEFERRED ACCOUNT
14
6.1
Special Distribution Election
14
6.2
Commencement Date
14
6.3
Method of Distribution
15
6.4
Continuing Elections
15
6.5
Tax Withholding
15
 
 
 
ARTICLE VII
DISTRIBUTION OF POST-2007 DEFERRAL ELECTION SUBACCOUNTS
15
7.1
Normal Distribution
15
7.2
Tax Withholding
16
7.3
Special Distribution Election
16
 
 
 
ARTICLE VIII
PROVISIONS APPLICABLE TO 2005-2007 DEFERRED ACCOUNTS AND POST-2007 DEFERRAL
ELECTION SUBACCOUNTS
16
8.1
Extended Deferral Election
16
8.2
Distribution Commencement Date
17
8.3
Hardship Withdrawal
17
8.4
Death Before Full Distribution
17
8.5
Valuation
17




ii

--------------------------------------------------------------------------------


8.6
Small Account Balances
17
8.7
Mandatory Deferral of Distribution
18
 
 
 
ARTICLE IX
BENEFICIARIES
18
9.1
Designation of Beneficiary
18
9.2
No Designated Beneficiary
18
 
 
 
ARTICLE X
OBLIGATION TO PAY SUPPLEMENTAL EXECUTIVE BENEFITS
18
10.1
Benefits Paid From Trust
18
10.2
Trustee Investment Discretion
18
10.3
No Secured Interest
18
 
 
 
ARTICLE XI
ADMINISTRATION
18
11.1
Administration of the Plan
18
11.2
Indemnification
19
 
 
 
ARTICLE XII
MISCELLANEOUS
19
12.1
No Employment Right
19
12.2
Amendment/Termination
19
12.3
Applicable Law
20
12.4
Satisfaction of Claims
20
12.5
Alienation of Benefits
20
12.6
Expenses
21
12.7
Successors and Assigns
21
12.8
Reimbursement of Costs
21
12.9
Arbitration
21
12.10
Entire Agreement
21
 
 
 
ARTICLE XIII
BENEFIT CLAIMS
21
13.1
Claims Procedure
21
13.2
Denial of Benefits
21
13.3
Review
22
13.4
Denial of Appeal
22
 
 
 
APPENDIX I
 
23
 
 
 
SCHEDULE I
 
24






iii

--------------------------------------------------------------------------------


KLA-TENCOR EXECUTIVE DEFERRED SAVINGS PLAN
AS AMENDED AND RESTATED EFFECTIVE NOVEMBER 2, 2011
This KLA-Tencor Executive Deferred Savings Plan was originally adopted effective
October 1, 1997 to amend, restate and consolidate in their entirety the KLA
Instruments Corporation Supplemental Executive Benefit Plan and the Tencor
Instruments Amended and Restated Deferral Plan. The Plan was previously amended
and restated, effective January 1, 2009, to conform the provisions of the Plan
to the applicable requirements of Section 409A of the Internal Revenue Code and
the Treasury Regulations issued thereunder and thereby bring the Plan into
documentary compliance with those requirements. The Plan as so amended and
restated has continued (and shall continue) to function solely as a so-called
“top hat” plan of deferred compensation subject to the provisions of the
Employee Retirement Income Security Act of 1974 (as amended from time to time)
applicable to such a plan. The Plan is hereby amended and restated, effective
November 2, 2011, to make certain typographical corrections and to update
certain references to plans and compensation structures that are no longer
applicable.
ARTICLE I
DEFINITIONS
Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:
1.1    “Account” shall mean the following accounts maintained for each
Participant on the books and records of the Participating Employer to which
there shall be credited the items of compensation deferred by such Participant
under the Plan:
(a)    The Pre-2005 Deferred Account to which there shall be credited the
following items of compensation which were deferred and vested under the Plan as
of December 31, 2004: the Participant’s Deferral Amounts pursuant to Article
III, any Company Contributions and any Prior Plan Company Contributions. Such
account shall be subject to adjustment from time to time to reflect the Credited
Investment Return (Loss) determined under Article IV, any distributions made to
Participant and any charges which may be imposed on such account pursuant to the
terms of the Plan.
(b)    The 2005-2007 Deferred Account to which there shall be credited the
following items of compensation which were deferred under the Plan after
December 31, 2004 but prior to January 1, 2008 or which were deferred under the
Plan prior to January 1, 2005 but were not vested as of December 31, 2004: the
Participant’s Deferral Amounts pursuant to Article III and any Company
Contributions. Such account shall be subject to adjustment from time to time to
reflect the Credited Investment Return (Loss) determined under Article IV, any
distributions made to Participant and any charges which may be imposed on such
account pursuant to the terms of the Plan.
(c)    The Post-2007 Plan Year Account which will be divided into a series of
Deferral Election subaccounts (each, a “Subaccount”), one for each post-2007
Plan Year in which the Participant defers one or more of the following items of
compensation earned for services rendered the Participating Employers after
December 31, 2007: the Participant’s Salary and Commission Deferral Amounts
pursuant to Article III, any Bonuses attributable to Performance Periods
commencing after December 31, 2007 and any Company Contributions.
Each Account or Subaccount shall be subject to adjustment from time to time to
reflect the Credited Investment Return (Loss) determined for that Account or
Subaccount pursuant to Article IV, any

1

--------------------------------------------------------------------------------


distributions made to the Participant from that Account or Subaccount and any
charges which may be imposed on such Account or Subaccount pursuant to the terms
of the Plan.
1.2    “Affiliated Company” shall mean (i) the Company and (ii) each member of
the group of commonly controlled corporations or other businesses that include
the Company, as determined in accordance with Sections 414(b) and (c) of the
Code and the Treasury Regulations thereunder.
1.3    “Beneficiary” means any of the persons, trusts or other entities which a
Participant shall, in his or her most recent written form of beneficiary
designation filed with the Company, have designated as a beneficiary to receive
benefits which may become payable hereunder following Participant’s death, as
provided under Articles V and VIII.
1.4    “Board of Directors” or “Board” means the Company’s Board of Directors.
1.5    “Bonus” means the annual, semi-annual or quarterly bonus which the
Participant may earn based on the attainment of performance objectives
established for a designated Performance Period.
1.6    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.7    “Committee” means an independent committee of two or more individuals
appointed by the Board to administer this Plan, including the selection of
Participants, the administration of the Deferral Election process and the
designation of the available investment funds, and to take such other actions as
may be specified herein.
1.8    “Company” means KLA-Tencor Corporation, a Delaware corporation, and any
successor or assignee corporation, whether by way of merger, acquisition or
other reorganization.
1.9    “Company Contribution” means a contribution made on behalf of a
Participant by the Company pursuant to Section 3.7 hereof.
1.10    “Credited Investment Return (Loss)” means the notional investment return
credited to the Participant’s Accounts or Deferral Election Subaccounts pursuant
to Article IV.
1.11    “Deferral Amount” means the Salary and/or Commission Deferral Amount and
the Bonus Deferral Amount which the Participant elects to contribute for
Supplemental Executive Benefits pursuant to the Plan. For Participants who are
non-employee Board members, the Deferral Amount means the retainer and meeting
fees earned for service as a Board member or a member of one or more Board
committees which the Participant elects to contribute for Supplemental Executive
Benefits pursuant to the Plan.
1.12    “Deferral Election” means the irrevocable election filed by the
Participant under Article III pursuant to which a portion of his or her salary,
commissions and Bonus for each Plan Year is to be deferred under the Plan.
1.13    “Early Termination” means, with respect to any Pre-2005 Deferred
Account, the Participant’s termination of Employee status other than pursuant to
a Normal Termination.
1.14    “Effective Date” means, for this Amendment and Restatement, November 2,
2011.

2

--------------------------------------------------------------------------------


1.15    “Eligible Employee” means any Employee who is either a highly
compensated employee of his or her Participating Employer or part of its
management personnel, as determined pursuant to guidelines established from time
to time by the Committee. In no event shall any of the following individuals be
deemed to be Eligible Employees:
(i)    an Employee who is not on the United States payroll of a Participating
Employer,


(ii)    any individual classified as an independent contractor or consultant or
as a temporary employee, or


(iii)    any individual who has ceased Employee status or otherwise incurred a
Separation from Service.


1.16    “Employee” means any person in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance. An
individual shall be deemed to continue in Employee status for so long as he or
she continues in the employee of at least one member of the Employer Group.
1.17    “Employer Group” means (i) the Company and (ii) each of the other
members of the controlled group that includes the Company, as determined in
accordance with Sections 414(b) and (c) of the Code, except that (A) in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and (B) in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations.
1.18    “Extended Deferral Election” shall mean a Participant’s election, made
in accordance with the terms and conditions of Section 8.1 of the Plan, to defer
the distribution of any of his or her Post-2004 Accounts or Deferral Election
Subaccounts for an additional period of at least five (5) years measured from
the date or event on which that particular Account or Subaccount would otherwise
first become due and payable under the Plan in the absence of such election.
1.19    “Hardship” means an “unforeseeable emergency,” as defined in Section
1.409A-3(i)(3)(i) of the Treasury Regulations (as it may be amended from time to
time), the text of which (as of the Effective Date) is set forth in Appendix I
attached hereto.
1.20    “KLA” means KLA Instruments Corporation or any of its subsidiaries.
1.21    “Normal Termination” means, with respect to any Pre-2005 Deferred
Account, the Participant’s termination of Employee status on or after (i) the
attainment of age fifty-five (55) and the completion of at least five (5) Years
of Service or (ii) the completion of at least fifteen (15) Years of Service and
means, with respect to any other Account or Subaccount, the Participant’s
Separation from Service on or after the attainment of age fifty-five (55) and
the completion of at least five (5) Years of Service.
1.22    “Outside Director” means any member of the Board of Directors who is not
an Employee.
1.23    “Participant” means (i) an Eligible Employee selected for participation
in the Plan in accordance with the provisions of Section 2.1 or (ii) any Outside
Director electing to participate in the Plan.

3

--------------------------------------------------------------------------------


1.24    “Participating Employer” means, with respect to each Participant, the
Affiliated Company employing that individual which has adopted the Plan as a
deferred compensation program for one or more of its Employees. The
Participating Employers for the 2007 Plan Year and as of the Effective Date are
set forth in attached Schedule I. Any additional Affiliated Companies which may
from time to time become Participating Employers shall be listed in revised
Schedule I.
1.25    “Performance Period” means, with respect to any annual, semi-annual or
quarterly Bonus that is tied to the attainment of performance objectives, the
period over which those performance objectives are to be measured for purposes
of determining the amount of such Bonus (if any) to be earned by the Participant
for service during that period. Accordingly, the Performance Period may be
coincident with the Company’s fiscal year or with one or more semi-annual or
quarterly periods within such fiscal year.
1.26    “Plan” means this KLA-Tencor Executive Deferred Savings Plan, as it may
be amended from time to time.
1.27    “Plan Year” means, effective January 1, 2005, the 12-month period
coincidental with each calendar year.
1.28    “Prior Plans” means the KLA Instruments Corporation Supplemental
Executive Benefit Plan and the Tencor Instruments Amended and Restated Deferral
Plan.
1.29    “Prior Plan Company Contribution” means the amount, if any, which the
Company contributed on behalf of Participants for Supplemental Executive
Benefits under the Prior Plans. Any Prior Plan Company Contributions that were
credited to Participant Accounts as of October 1, 1997 and had not already been
forfeited as of such date became 100% vested on that date.
1.30    “Separation from Service” means the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while an Employee is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which such Employee’s right to
reemployment with one or more members of the Employer Group is provided either
by statute or contract; provided, however, that in the event of an Employee’s
leave of absence due to any medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of
not less than six (6) months and that causes such individual to be unable to
perform his or her duties as an Employee, no Separation from Service shall be
deemed to occur during the first twenty-nine (29) months of such leave. If the
period of leave exceeds six (6) months (or twenty-nine (29) months in the event
of disability as indicated above) and the Employee’s right to reemployment is
not provided either by statute or contract, then such Employee will be deemed to
have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.
1.31    “Specified Employee” means any individual who is, at any time during the
twelve (12)-month period ending with the identification date specified below, a
“key employee” (within the meaning of that term under Code Section 416(i)), as
determined by the Committee in accordance with the applicable

4

--------------------------------------------------------------------------------


standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all non-qualified deferred compensation plans
of the Employer Group subject to Code Section 409A. The Specified Employees
shall be identified by the Committee as of December 31 of each Plan Year and
shall have that status for the twelve (12)-month period beginning on the April 1
subsequent to such determination by the Committee.
1.32     “Supplemental Executive Benefits” means the benefits payable to the
Participant and/or his or her Beneficiary under this Plan.
1.33    “Tencor” means Tencor Instruments or any of its subsidiaries.
1.34    “Trust” means the legal entity created by the Trust Agreement.
1.35    “Trust Agreement” means that trust agreement entered into between the
Company and Wells Fargo Bank.
1.36    “Trustee” means the original Trustee(s) named in the Trust Agreement and
any duly appointed successor or successors thereto.
1.37    “Year of Service” means each twelve (12) consecutive month period of
Employee service measured from the date on which the Participant initially
became a Company, KLA or Tencor employee, and successive anniversaries thereof,
during which the Participant continues in Employee status, including leaves of
absence approved by the Company or other member of the Employer Group. Should
the Participant cease Employee status and then return to such status, the
following break in service provisions shall be in effect:
(i)    The period of Employee service following such break shall be measured
from the date of the Participant’s return and shall be aggregated with the
period of Employee service he or she rendered prior to the break to determine
his or her total Years of Service.
(ii)    The Participant shall not receive any Year of Service credit for the
period of the break in service if the break is of a duration of twelve (12)
months or more.
ARTICLE II
ELIGIBILITY
2.1    Eligible Persons. The Committee shall have absolute discretion in
selecting the Eligible Employees who are to participate in the Plan for each
Plan Year. An Eligible Employee selected for participation for any Plan Year
must, in order to participate in the Plan for that year, file his or her
Deferral Election on or before the last day of the immediately preceding Plan
Year. However, an Eligible Employee who is first selected for participation in
the Plan after the start of a Plan Year and who has not otherwise been eligible
for participation in any other non-qualified elective account balance plan
subject to Code Section 409A and maintained by one or more Affiliated Companies
will have until the thirtieth (30th) day following the date he or she is so
selected in which to file his or her Deferral Election for that Plan Year.
Individuals who are selected for participation in the Plan shall be promptly
notified by the Company of their eligibility to participate in the Plan. Outside
Directors shall automatically be eligible to participate in the Plan and must
make their Deferral Elections in accordance with the same requirements set forth
above for Employee Participants. Notwithstanding the foregoing, Participants
receiving benefits pursuant to the Executive Severance Plan, the 2010 Executive
Severance Plan, the Employee Level E08 and Below Severance Benefits Plan, or the
Employee Director Level and Above Severance Benefits Plan are not eligible

5

--------------------------------------------------------------------------------


to participate in the Plan and are deemed to have ceased Employee status for
Plan purposes.
2.2    Continuation of Participation. Every Eligible Employee who becomes a
Participant may continue to file Deferral Elections under the Plan for one or
more subsequent Plan Years until the earliest of (i) his or her exclusion from
the Plan upon written notice from the Committee, (ii) his or her cessation of
Eligible Employee status or (iii) the termination of the Plan. The Committee
shall have complete discretion to exclude one or more Eligible Employees from
Participant status for one or more Plan Years as the Committee deems
appropriate. However, no such exclusion authorized by the Committee shall become
effective until the first day of the first Plan Year coincident with or next
following the date of the Committee’s determination to exclude the individual
from such participation. If any Eligible Employee is excluded from Participant
status for one or more Plan Years, then such individual shall not be entitled to
defer any part of his or her salary, Bonus or commissions for those Plan Years.
2.3    Resumption of Participation Following Separation from Service. If a
Participant ceases to be an Eligible Employee or an Outside Director due to a
Separation from Service and thereafter returns to service with the Company or
any other Participating Employer, such individual will again become a
Participant as of the first day the first Plan Year coincident with or next
following the date on which he or she resumes Eligible Employee or Outside
Director status, provided such individual files a timely a Deferral Election
under Article III with respect to that Plan Year. However, a Participant who
returns to Eligible Employee or Outside Director status after a Separation from
Service of more than twenty-four (24) months during which he or she was not
eligible to defer any compensation under this Plan or any other non-qualified
elective account balance plan subject to Code Section 409A and maintained by one
or more Affiliated Companies shall, upon resumption of such service, be
permitted to make a Deferral Election under Article III in accordance with the
requirements applicable to a newly-selected Participant. Notwithstanding the
foregoing provisions of this Section 2.3, no returning Eligible Employee shall
be eligible to participate in the Plan if the Committee determines to exclude
such individual from participation on or before his or her resumption of
service.
2.4    Cessation or Resumption of Participation Following a Change in Status. If
any Participant continues in the service of the Employer Group but ceases to be
an Eligible Employee or Outside Director, the individual will continue to be a
Participant until the entire amount of his or her Accounts distributed. However,
the individual will not be entitled to make any Deferral Elections with respect
to compensation earned for the period that he or she is not an Eligible Employee
or Outside Director. In the event that the individual subsequently resumes
Eligible Employee or Outside Director status, he or she will again become a
Participant as of the first day the first Plan Year coincident with or next
following the date of his or her resumption of Eligible Employee or Outside
Director status, provided such individual timely files a Deferral Election under
Article III with respect to that Plan Year. However, an Eligible Employee shall
not be eligible to participate in the Plan upon his or her resumption of
Eligible Employee status if the Committee determines to exclude such individual
from participation on or before such resumption of Eligible Employee status.
ARTICLE III
SALARY, COMMISSION AND BONUS REDUCTION
CONTRIBUTIONS; COMPANY CONTRIBUTIONS
3.1    Salary and Commission Deferrals.
(a)    Each Employee Participant shall have the right to file a Deferral
Election to defer a portion of the salary and/or commissions earned by such
Participant for service as an Employee during the

6

--------------------------------------------------------------------------------


Plan Year for which the Deferral Election is made. Each Deferral Election must
be made by a written or electronic notice filed with the Committee or its
designate in which the Participant shall indicate the percentage (up to one
hundred percent (100%)) of the salary and/or commissions to be deferred. The
notice must be filed on or before the last day of the calendar year immediately
preceding the start of the Plan Year for which the salary and/or commissions
subject to that election are to be earned. However, an Eligible Employee who is
first selected for participation in the Plan after the start of a Plan Year and
who has not otherwise been eligible for participation in any other non-qualified
elective account balance plan subject to Code Section 409A and maintained by one
or more Affiliated Companies must file his or her initial Deferral Election no
later than thirty (30) days after the date he or she is so selected. Such
Deferral Election shall only be effective for salary and/or commissions
attributable to Employee service for the period commencing with the first day of
the first calendar month next following the filing of such Deferral Election and
ending with the close of such Plan Year.
(b)    For purposes of determining the compensation which may be deferred
pursuant to a Deferral Election under Section 3.1(a), the following provisions
shall be in effect:
(i)    The term “salary” shall mean the Participant’s base salary, and the term
“commissions” shall mean the Participant’s sales commissions.
(ii)    For any Deferral Election made with respect to commissions, the
commissions will be deemed to be earned as a result of the Participant’s service
in the Plan Year in which the customer payments relating to the sales generating
those particular commissions are made to the Participating Employer.
Accordingly, such commissions shall only be deferred under the Plan to the
extent the Participant has a Deferral Election covering commissions for that
Plan Year.
(iii)    For purposes of any Deferral Election made by an Outside Director,
salary shall mean the compensation payable to the Outside Director for service
as a member of the Board and any Board committee and/or for attendance at
meetings of the Board or any Board committee on which such Outside Director
serves.
(c)    The salary and commissions deferred for each Plan Year shall be
designated the “Salary and Commission Deferral Amount” for that Plan Year. The
Salary and Commission Deferral Amount shall not be paid to the Participant, but
shall be withheld from the Participant’s salary and/or commissions, and an
amount equal to the Salary and Commission Deferral Amount shall be credited to
the Participant’s Deferral Election Subaccount for the Plan Year within ten (10)
business days following the date on which such deferred amount would otherwise
have been paid to the Participant in the absence of the Deferral Election. The
same procedure shall be utilized for crediting any fees which an Outside
Director elects to defer under the Plan, except that the deferred fees shall be
credited to his or her Deferral Election Subaccount within thirty (30) business
days following the date on which those deferred fees would otherwise have been
paid to the Outside Director in the absence of the Deferral Election.
(d)    The Deferral Election for a particular Plan Year shall become irrevocable
as of the first day of that Plan Year (or any later day the Deferral Election
for such Plan Year may be filed under Section 3.1(a) by a newly-eligible
Participant), and no subsequent changes may be made to that Deferral Election
once it becomes irrevocable.
3.2    Bonus Deferrals.
(a)    The Committee shall determine the Bonuses eligible for deferral under the
Plan. Each Employee Participant shall have the right to file a separate Deferral
Election to defer a portion of each

7

--------------------------------------------------------------------------------


eligible Bonus earned by such Participant for any Performance Period commencing
in the Plan Year for which the Deferral Election is made. Each Deferral Election
must be made by a written or electronic notice filed with the Committee or its
designate in which the Participant shall indicate the percentage (up to one
hundred percent (100%)) of the Bonus to be deferred. The notice must be filed on
or before the last day of the Plan Year immediately preceding the Plan Year in
which the Performance Period for the Bonus subject to that election is to
commence. However, the following special rules shall be in effect for any
Deferral Elections with respect to such Bonuses:
(i)    The Committee may allow a Deferral Election with respect to a Bonus which
is based on a Performance Period of twelve (12) months or more and which
qualifies as performance-based compensation in accordance with the standards and
requirements set forth in Section 1.409A-1(e) of the Treasury Regulations to be
made by a Participant after the start of the Performance Period to which that
Bonus pertains but not later than by a designated date that is at least six (6)
months prior to the end of that Performance Period; provided, however, that such
Participant otherwise satisfies the applicable service requirements of Section
1.409A-2(a)(8) of the Treasury Regulations. Accordingly, for a Performance
Period coincidental with the Company’s July 1 to June 30 fiscal year, the
Committee may, in accordance with the foregoing, allow a Deferral Election with
respect to any performance-based Bonus earned over that period to be made not
later than December 31 of the calendar year immediately preceding the calendar
year in which that Performance Period will end.
(ii)    An Eligible Employee who is first selected for participation in the Plan
after the start of a Plan Year and who has not otherwise been eligible for
participation in any other non-qualified elective account balance plan subject
to Code Section 409A and maintained by one or more Affiliated Companies must,
with respect to any Bonus to be covered by his or her initial Deferral Election,
file that election no later than thirty (30) days after the date he or she is so
selected. Such Deferral Election shall only be effective for the portion of such
Bonus determined by multiplying the dollar amount of such Bonus by a fraction,
the numerator of which is the number of days remaining in the Performance Period
applicable to that Bonus following the close of the calendar month in which the
Participant’s Deferral Election as to such Bonus is filed and the denominator of
which is the total number of days in that Performance Period; provided, however,
that in the event any such Bonus qualifies as performance-based compensation,
then the provisions of subparagraph (i) shall also be applicable in determining
the amount of such Bonus that may be deferred.
(b)    The amount of the Bonus or Bonuses deferred for each Plan Year shall be
designated the “Bonus Deferral Amount” for that Plan Year. The Bonus Deferral
Amount shall not be paid to the Participant, but shall be withheld from the
Participant’s Bonus or Bonuses subject to the Deferral Election, and an amount
equal to the Bonus Deferral Amount shall be credited to the Participant’s
Deferral Election Subaccount within ten (10) business days following the date on
which such deferred amount would otherwise have been paid to the Participant in
the absence of the Deferral Election.
(c)    The Deferral Election shall become irrevocable as of the first day of the
Plan Year to which that election relates (or any later day the Deferral Election
for such Bonus may be filed pursuant to the special provisions of Section
3.2(a)), and no subsequent changes may be made to that Deferral Election once it
becomes irrevocable.

8

--------------------------------------------------------------------------------


3.3    Requirements for Deferral Elections. The following requirements shall be
in effect for each Deferral Election filed by a Participant for a Plan Year
beginning after December 31, 2007 or a Fiscal Year beginning after June 30,
2007:
(a)    The percentage of compensation which a Participant may elect to defer
each Plan Year or Fiscal Year pursuant to his or her Deferral Election must
comply with the following guidelines:
(i)    To the extent the Participant’s salary or commissions are the subject of
the Deferral Election, the amount to be deferred pursuant to such election may
be any multiple of one percent (1%) of the portion of such salary and
commissions eligible for deferral for such Plan Year, but not less than five
percent (5%) of such compensation.
(ii)    To the extent the Participant’s Bonus is the subject of the Deferral
Election, the amount to be deferred pursuant to such election must be a multiple
of five percent (5%), up to one hundred percent (100%) of the portion of such
bonus eligible for deferral for such Plan Year or Fiscal Year.


(b)    The Participant must also specify in the Deferral Election the date or
event for the commencement of the distribution of the Deferral Election
Subaccount attributable to that election. The following commencement dates or
events shall be permissible:
- a date within the first sixty (60) days of any calendar year which is at least
two (2) calendar years after the calendar year to which such Deferral Election
relates,
- the Participant’s Separation from Service, or
- the earlier of (i) a date within the first sixty (60) days of any calendar
year which is at least two (2) calendar years after the calendar year to which
the Deferral Election relates or (ii) the Participant’s Separation from Service.
(c)    The Participant shall also specify in the Deferral Election the manner in
which the Deferral Election Subaccount attributable to that election shall be
distributed. The following methods of distribution shall be permissible for a
distribution tied to a specified date:
-    lump sum payment, or
-    substantially equal quarterly installments (subject to periodic adjustment
for Credited Investment Returns (Losses)) over a five (5)-year term.
The following methods of distribution shall be permissible for a distribution
tied to a Separation from Service:
-    lump sum payment,
-    substantially equal quarterly installments (subject to periodic adjustment
for Credited Investment Returns (Losses)) over a five (5)-year term, or
-    substantially equal quarterly installments (subject to periodic adjustment
for Credited Investment Returns (Losses)) over a ten (10)-year term, provided,
however, that any election of such a ten (10)-year payment stream shall only be
effective if the Participant’s Separation from Service

9

--------------------------------------------------------------------------------


is due to a Normal Termination; otherwise, such election shall automatically
revert to a five (5)-year term.
For purposes of Section 8.1, an installment distribution shall be treated as a
single aggregate payment, and not as a series of individual installment
payments.
3.4    Limitations on Deferrals. In applying the Participant’s Deferral Election
to the salary, commissions or bonuses subject to that election, the percentage
of such compensation to be deferred shall be determined based upon the
Participant’s gross compensation. Any payroll deductions to be made from the
Participant’s compensation for purposes of the Company’s Employee Stock Purchase
Plan (“ESPP”) shall be calculated on the basis of the Executive’s gross
compensation prior to reduction for his or her Deferral Elections under the
Plan. However, prior to the start of the Plan Year for which the Deferral
Election is to be in effect, the amount of the Participant’s compensation
available for deferral hereunder shall be calculated by reducing the
Participant’s gross compensation by (a) the amount necessary to satisfy all
federal, state and local income, employment and other payroll taxes (including
FICA taxes) required to be withheld with respect to such items of compensation,
(b) amounts deducted with respect to the Participant’s elections regarding
employee health and welfare benefits and (c) the amount of payroll deductions
elected by the Participant in connection with the Company’s ESPP (such reduced
amount, the “Available Deferral Amount”). If those reductions would result in
gross compensation less than the dollar amount of compensation requested to be
deferred pursuant to Participant’s Deferral Election for that Plan Year, then
the actual dollar amount of compensation to be deferred pursuant to such
Participant’s Deferral Election shall be reduced, effective with the start of
that Plan Year, to be equal to the Available Deferral Amount. In no event,
however, may the Participant change the rate of payroll deduction in effect for
him or her under the ESPP for a particular Plan Year at any time after the start
of that Plan Year, if such change would otherwise affect the amount of
compensation to be deferred under this Plan pursuant to his or her Deferral
Election in effect for that Plan Year. Any changes to the Participant’s
elections regarding health and welfare benefits to be made after the start of
the Plan Year for which his or her Deferral Election is in effect shall be
effected in accordance with the requirements of Sections 1.409A-2(a)(10) and
1.409A-3(j)(6) of the Treasury Regulations. Any salary deferral elections made
by the Participant under the Company’s 401(k) Plan shall be calculated on the
basis of the Executive’s compensation after reduction for his or her Deferral
Elections under the Plan.
3.5    Deferral Election Subaccounts. A separate Deferral Election Subaccount
shall be established for each Plan Year for which the Participant defers a
portion of his or her eligible compensation under the Plan. The Participant
shall at all times be fully vested in the balance credited to each of his or her
Deferral Election Subaccounts.
3.6    Subsequent Distribution. Each of the Participant’s Deferral Election
Subaccounts shall be distributed in accordance with the provisions of Articles
VII and VIII of the Plan.
3.7    Company Contributions. The Company may, in its sole discretion, make a
Company Contribution to an Account or Subaccount on behalf of a Participant,
subject to such vesting and distribution conditions and limitations as the
Company, in its sole discretion, shall impose at the time such contribution is
made.
ARTICLE IV
CREDITED INVESTMENT RETURN (LOSS) ON DEFERRAL ACCOUNTS
4.1    Accounts. One or more Accounts and Subaccounts shall be established and
maintained for each Participant in accordance with the provisions of Section
1.1. Each Account or Subaccount shall be charged with any distributions made
therefrom pursuant to the Plan and any charges imposed thereon pursuant

10

--------------------------------------------------------------------------------


to the terms of the Plan. In addition, any Pre-2005 Deferred Account established
for a Participant was credited, as of October 1, 1997, with the ending balance
(if any) accrued by that Participant under the Prior Plans.
4.2    Credited Investment Return (Loss).
(a)    Each of the Participant’s Accounts and Subaccounts shall be credited at
least monthly with the Credited Investment Return (Loss) attributable to the
balance credited to that Account or Subaccount. The Credited Investment Return
(Loss) is the amount which the balance credited to the Account or Subaccount
would have earned if that balance had in fact been invested in the Deemed
Investment Options in accordance with the Participant’s Investment Elections.
(b)    The Committee shall, from time to time, designate the investment options
available to Participants for the deemed investment of their Accounts or
Subaccounts under the Plan (the “Deemed Investment Options”). The Committee
shall specify the particular funds which shall constitute the Deemed Investment
Options and may, in its sole discretion, change or add to the Deemed Investment
Options; provided, however, that the Committee shall notify the Participants of
any such change prior to the effective date thereof.
4.3    Deemed Investment Options. Each Participant may select among the Deemed
Investment Options and specify the manner in which his or her Accounts and
Subaccounts shall be deemed to be invested (the “Investment Election”) for
purposes of determining the Credited Investment Return (Loss) on those Accounts
and Subaccounts. The Committee shall establish and communicate the rules,
procedures and deadlines for making and changing such Investment Elections. Each
Participant may continue to make such Investment Election for so long as he or
she has an outstanding balance credited to an Account or Subaccount, whether or
not such Participant is in Employee status or active Participant status at the
time.
ARTICLE V
DISTRIBUTION OF PRE-2005 DEFERRED ACCOUNT
The provisions of this Article V shall apply solely to the Participant’s
Pre-2005 Deferred Account for so long as that account remains exempt from the
requirements of Code Section 409A by reason of the applicable effective date of
those requirements.
5.1    Distribution of Benefits upon Normal Termination. The following
provisions shall govern the distribution to be made with respect to a
Participant who ceases Employee status through a Normal Termination:
(a)    Unless the Participant otherwise elects pursuant to Section 5.1(b), the
amount credited to his or her Pre-2005 Deferred Account shall be paid in sixty
(60) substantially equal quarterly installments (subject to ongoing Credited
Investment Returns (Losses)), with the first installment to be paid as soon as
practicable following the first day of first calendar quarter following such
Normal Termination.
(b)    If the Participant has filed an appropriate distribution election with
the Committee at least one (1) year prior to his or her Normal Termination, then
the amount of his or her Pre-2005 Deferred Account shall be distributed in one
of the following methods as the Participant may specify in that election:

11

--------------------------------------------------------------------------------


(i)    a single lump sum payment;
(ii)    twenty (20) substantially equal (subject to ongoing Credited Investment
Returns (Losses)) quarterly installments; or
(iii)    forty (40) substantially equal (subject to ongoing Credited Investment
Returns (Losses)) quarterly installments.
The applicable distribution shall commence as soon as practicable following the
first day of the first calendar quarter following such Normal Termination.
5.2    Distribution of Benefits upon Early Termination. The following provisions
shall govern the distribution to be made with respect to a Participant who
ceases Employee status through an Early Termination:
(a)    Unless the Participant otherwise elects a different form of distribution
in accordance the requirements and limitations of Section 5.2(b) or 5.2(c), the
amount credited to his or her Pre-2005 Deferred Account shall be distributed to
the Participant in a single lump sum payment within a reasonable amount of time
after such Early Termination event.
(b)    If the Participant with an Early Termination has more than five (5) Years
of Service, then he or she may file a distribution election at least one (1)
year prior to the date of such Early Termination to have the amount credited to
his or her Pre-2005 Deferred Account, to the extent vested, distributed in
twenty (20) substantially equal quarterly installments (subject to ongoing
Credited Investment Returns (Losses)). The elected distribution shall commence
as soon as reasonably practicable following the Early Termination event. Such
election, however, shall not be effective if the date of the Participant’s Early
Termination occurs within one (1) year after the filing date of that election.
(c)    If the Participant with an Early Termination has at least ten (10) Years
of Service, then he or she may file a distribution election at least one (1)
year prior to the date of such Early Termination to have the amount credited to
his or her Pre-2005 Deferred Account, to the extent vested, distributed in
either twenty (20) or forty (40) substantially equal quarterly installments
(subject to ongoing Credited Investment Returns (Losses)). The elected
distribution shall commence as soon as reasonably practicable following the
Early Termination event. Such election, however, shall not be effective if the
date of the Participant’s Early Termination occurs within one (1) year after the
filing date of that election.
5.3    Election of Form of Benefit Payment. The Participant may file a
distribution election permitted under Section 5.1 or 5.2 above with the
Committee or its designate at any time which is more than one (1) year prior to
the applicable Normal Termination or Early Termination date and may revoke or
change such election at any time or times which is more than one (1) year prior
to the then applicable Normal Termination or Early Termination date. Any
distribution election which is filed within one (1) year of the applicable
Normal Termination or Early Termination date shall be void and without effect,
and the most recently effective distribution election shall control instead.
5.4    Payment to Beneficiary. In the event the Participant dies after
installment payments have begun but before all of the installments are paid, the
undistributed installments shall be paid to his or her Beneficiary as they
become due.

12

--------------------------------------------------------------------------------


5.5    Early Withdrawals.
(a)    Notwithstanding any other provision of this Plan, the Participant may,
upon thirty (30) days prior written notice, withdraw up to ninety-two percent
(92%) of the balance credited to his or her Pre-2005 Deferred Account determined
at the time of such withdrawal. Upon such withdrawal, eight percent (8%) of the
amount requested from the Participant’s Pre-2005 Deferred Account shall be
forfeited, and the Participant shall have no further right thereto. The
Participant shall be prohibited from making any compensation deferrals pursuant
to this Plan for the Plan Year immediately following the Plan Year in which such
withdrawal occurs and for a subsequent period of months equal to the number of
months (rounded to the next whole month) that elapse between the date on which
such withdrawal is effected and the last day of the Plan Year in which that
withdrawal occurs. The Participant may only make a maximum of two (2) early
withdrawals pursuant to this Section 5.5(a).
(b)    Notwithstanding any other provision of this Plan, the Participant may
request to withdraw any or all of the balance credited to his or her Pre-2005
Deferred Account in the event of a Hardship. The Committee shall, in its sole
discretion, determine whether or not to approve such a withdrawal request. The
Participant shall be required to demonstrate to the Committee’s satisfaction
that the financial burden imposed by the Hardship cannot reasonably be satisfied
out of his or her other financial resources. Withdrawals pursuant to a Hardship
request shall only be permitted, if at all, to the extent reasonably required to
satisfy the Participant’s need.
(c)    Notwithstanding any other provision of this Plan, a Participant may
schedule an in-service distribution of any portion of the balance credited to
his or her Pre-2005 Deferred Account by submitting a distribution election form
(or by scheduling an in-service distribution in his or her initial enrollment
election) to the Committee at least two (2) years prior to the desired
distribution date. Such distribution shall be paid in a lump-sum; provided,
however, that if (i) the Participant elects such form of distribution on the
distribution election or initial enrollment form and (ii) the distribution
commences after five (5) or more Years of Service with the Company, the
distribution shall be made in twenty (20) equal quarterly installments, payable
on the first day of each calendar quarter. Any Credited Investment Return (Loss)
with respect to the portion of the Participant’s Pre-2005 Deferred Account
scheduled for an in-service installment distribution that is to be credited on
and after the date of the initial in-service distribution shall be credited to
the remaining portion of the Participant’s Pre-2005 Deferred Account. The
Participant may postpone a scheduled in-service distribution date by submitting
a new distribution election form to the Committee at least one (1) year prior to
the otherwise scheduled in-service distribution date. Any in-service
distribution election form which is filed within one (1) year of the scheduled
in-service distribution date shall be void and without effect. Once an
in-service installment distribution commences, such distribution shall continue
over the applicable installment period, whether or not the Participant continues
in Employee status. However, if the Participant has an Early Termination or a
Normal Termination prior to the first scheduled in-service distribution, then
his or her in-service distribution election shall become void and without
effect, and the distribution provisions relating to such Participant’s Early
Termination or Normal Termination, as applicable, shall control the distribution
of the Participant’s Pre-2005 Deferred Account.
5.6    Automatic Lump-Sum Distribution for Accounts below $25,000.
Notwithstanding any other provisions of this Plan or the provisions of a
Participant’s distribution election with respect to his or her Pre-2005 Deferred
Account, in the event such Participant has less than twenty-five thousand
dollars ($25,000) credited to his or her Pre-2005 Deferred Account as of the
date of his or her cessation of Employee status, then 100% of that Account shall
be distributed to him or her in a single lump-sum payment within a reasonable
amount of time following the date of such cessation of Employee status.

13

--------------------------------------------------------------------------------


5.7    Valuation. The amount to be distributed from the Participant’s Pre-2005
Deferred Account shall be determined on the basis of the balance credited to
that Account as of the most recent practicable valuation date (as determined by
the Committee or its designate) preceding the date of the actual distribution.
For a Participant who has elected an installment distribution from his or her
Pre-2005 Deferred Account (or any portion thereof), such distribution shall be
effected through a series of substantially equal payments (as adjusted for
Credited Investment Returns (Losses)), and the amount of each such installment
shall accordingly be determined by dividing the balance credited to that Account
(or applicable portion) as of the most recent practicable valuation date (as
determined by the Committee) preceding the date of the actual distribution of
that installment by the number of installments (including the current
installment) remaining in the applicable distribution period.
5.8    Tax Withholding. Each payment made from the Participant’s Pre-2005
Deferred Account shall be subject to the Participating Employer’s collection of
all applicable federal, state and local income and employment/payroll taxes, and
each payment shall be net of such applicable withholding taxes.
5.9    Outside Directors. As applied to an Outside Director, for all purposes
under the Plan, the terms “service,” “employed” and “employment” shall mean the
time during which the Outside Director serves on the Board of Directors, and the
terms “retirement” and “termination” shall mean the time at which the Outside
Director ceases to serve on the Board of Directors.
ARTICLE VI
DISTRIBUTION OF 2005-2007 DEFERRED ACCOUNT
The provisions of this Article VI shall apply solely to the Participant’s
2005-2007 Deferred Account.
6.1    Special Distribution Election. Each Participant may, prior to December
31, 2007, make a new payment election under this Article VI with respect to the
commencement date and form of payment to be in effect for his or her 2005-2007
Deferred Account (the “Special Distribution Election”). Any such Special
Distribution Election made by the Participant shall constitute a new payment
election under Q&A 19(c) of Notice 2005-1, as modified by the Preamble to the
proposed Treasury Regulations under Code Section 409A and Notice 2006-79.
However, any Special Distribution Election submitted during the 2007 calendar
year can only apply to amounts not otherwise payable in that calendar year, and
the election may not cause any amount to be paid in the 2007 calendar year that
would not otherwise be payable in that year.
6.2    Commencement Date. In the Special Distribution Election, the Participant
must specify the date or event for the commencement of the distribution of his
or her 2005-2007 Deferred Account. The following commencement dates or events
shall be permissible:
- a date within the first sixty (60) days of any calendar year after the 2008
calendar year,
- the Participant’s Separation from Service, or
- the earlier of (i) a date within the first sixty (60) days of any post-2008
calendar year or (ii) the Participant’s Separation from Service.

14

--------------------------------------------------------------------------------


6.3    Method of Distribution. The Participant must specify in the Special
Distribution Election the method by which his or her 2005-2007 Deferred Account
shall be distributed. The following methods of distribution shall be permissible
for a distribution tied to a specified date:
-    lump sum payment, or
-    substantially equal quarterly installments (subject to periodic adjustment
for Credited Investment Returns (Losses)) over a five (5)-year term.
The following methods of distribution shall be permissible for a distribution
tied to a Separation from Service:
-    lump sum payment,
-    substantially equal quarterly installments (subject to periodic adjustment
for Credited Investment Returns (Losses)) over a five (5)-year term,
-    substantially equal quarterly installments (subject to periodic adjustment
for Credited Investment Returns (Losses)) over a ten (10)-year term, or
-    substantially equal quarterly installments (subject to periodic adjustment
for Credited Investment Returns (Losses)) over a fifteen (15)-year term;
provided, however, that any election of such a fifteen (15)-year payment stream
shall only be effective if the Participant’s Separation from Service due to a
Normal Termination; otherwise, such election shall automatically revert to a ten
(10)-year term.
For purposes of Section 8.1, an installment distribution shall be treated as a
single aggregate payment, and not as a series of individual installment
payments.
6.4    Continuing Elections. Should the Participant not file a Special
Distribution Election on a timely basis in accordance with Section 6.1, then
each of the separate distribution elections he or she initially made with
respect to the compensation deferred under the Plan for each of the 2005, 2006
and 2007 Plan Years shall continue in full force and effect and may not be
subsequently changed except in accordance with the requirements of Section 7.3
or 8.1.
6.5    Tax Withholding. Each payment made from the Participant’s 2005-2007
Deferred Account shall be subject to the Participating Employer’s collection of
all applicable federal, state and local income and employment/payroll taxes, and
each payment shall be net of such applicable withholding taxes.
ARTICLE VII
DISTRIBUTION OF POST-2007 DEFERRAL ELECTION SUBACCOUNTS
The provisions of this Article VII shall apply to each of the Participant’s
Deferral Election Subaccounts attributable to a Plan Year beginning after
December 31, 2007 or a Company fiscal year (a “Fiscal Year”) beginning after
June 30, 2007.
7.1    Normal Distribution. The Participant’s Deferral Election Subaccount for a
particular Plan Year or Fiscal Year shall become due and payable in accordance
with the commencement date and method of distribution designated by the
Participant in his or her Deferral Election for that Plan Year or Fiscal Year.
Such distribution shall begin on the designated commencement date or event as
soon as administratively practicable thereafter, but in no event later than the
later of (i) the close of the calendar year in which the

15

--------------------------------------------------------------------------------


designated commencement date or event occurs or (ii) the fifteenth (15th) day of
the third (3rd) calendar month following the occurrence of such commencement
date or event.
7.2     Tax Withholding. Each payment made from a Deferral Election Subaccount
shall be subject to the Participating Employer’s collection of all applicable
federal, state and local income and employment/payroll taxes, and each payment
shall be net of such applicable withholding taxes.
7.3    Special Distribution Election. Notwithstanding the provisions of Sections
3.3, 6.1 and 7.1 of the Plan, each Participant may, prior to December 31, 2008,
make a new payment election under this Article VII with respect to the
commencement date and form of payment to be in effect for his or her 2005-2007
Deferred Account and/or his or her Deferral Election Subaccount for the 2008
Plan Year (the “2008 Special Distribution Election”). Any such 2008 Special
Distribution Election made by the Participant shall constitute a new payment
election under Q&A 19(c) of Notice 2005-1, as modified by the Preamble to the
proposed Treasury Regulations under Code Section 409A and Notice 2006-79, and
shall not be treated as an Extended Deferral Election for purposes of Section
8.1 of the Plan. However, the 2008 Special Distribution Election can only apply
to amounts not otherwise payable in that calendar year, and the election may not
cause any amount to be paid in the 2008 calendar year that would not otherwise
be payable in that year. The 2008 Special Distribution Election must be made on
or before December 31, 2008 in order to be effective.
ARTICLE VIII
PROVISIONS APPLICABLE TO 2005-2007 DEFERRED ACCOUNTS AND POST-2007 DEFERRAL
ELECTION SUBACCOUNTS
The provisions of this Article VIII shall apply to the Participant’s 2005-2007
Deferred Account and each of his or her Deferral Election Subaccounts
attributable to a Plan Year beginning after December 31, 2007. Each such Account
or Subaccount shall, for purposes of this Article VIII, be designated a
“Post-2004 Account.”
8.1    Extended Deferral Election. A Participant may make an Extended Deferral
Election with respect to any Post 2004 Account maintained for him or her under
the Plan, provided the Participant remains at the time of such election a highly
compensated Employee or member of the management group of a Participating
Employer (as determined pursuant to guidelines established by the Committee).
The Extended Deferral Election must be made by filing an appropriate election
form with the Committee at least twelve (12) months prior to the date the
Post-2004 Account subject to such election is scheduled to become payable
pursuant to the applicable provisions of Article VI or Article VII, and the
Extended Deferral Election for that Account shall in no event become effective
or otherwise have any force or applicability until the expiration of the twelve
(12)-month period measured from the date such election is filed with the
Committee. The Extended Deferral Election must specify a commencement date in a
Plan Year which is at least five (5) Plan Years later than the Plan Year in
which the distribution of that Post-2004 Account would have otherwise been made
or commenced in the absence of the Extended Deferral Election. As part of the
Extended Deferral Election, the Participant may also elect a different method of
distribution, provided the selected method complies with one of the forms of
distribution permissible for that Account in accordance with the provisions of
the Plan. Once the Extended Deferral Election becomes effective in accordance
with the foregoing provisions of this Section 8.1, such election shall remain in
effect, whether or not the Participant continues in Employee status; provided,
however, that in the event of the Participant’s death, the provisions of Section
8.4 shall apply. Notwithstanding anything to the contrary in the foregoing
provisions of this Section 8.1, neither the Special Distribution Election under
Section 6.1 nor the 2008 Special Distribution Election under Section 7.3 shall
be deemed to be an Extended Deferral Election or otherwise be subject to the
requirements

16

--------------------------------------------------------------------------------


of this Section 8.1
8.2    Distribution Commencement Date. The distribution of any Post-2004 Account
shall be made or commence on the distribution date or event applicable to that
Account or as soon thereafter as administratively practicable, but in no event
later than the later of (i) the end of the calendar year in which that
distribution date or event occurs or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following such distribution date or event.
8.3    Hardship Withdrawal. If a Participant incurs a Hardship and does not have
any other resources available, whether through reimbursement or compensation (by
insurance or otherwise), liquidation of existing assets (to the extent such
liquidation would not itself result in financial hardship) or cancellation of
his or her existing Deferral Election(s) under the Plan, to satisfy such
financial emergency, then the Participant may apply to the Committee for an
immediate distribution from one or more of his or her Post-2004 Accounts in an
amount necessary to satisfy such Hardship and the tax liability attributable to
such distribution. The Committee shall have complete discretion to accept or
reject the request and shall in no event authorize a distribution in an amount
in excess of that reasonably required to meet such Hardship and the tax
liability attributable to that distribution.
8.4    Death Before Full Distribution. If the Participant dies before the entire
aggregate balance of his or her Post-2004 Accounts is distributed, then the
unpaid balance shall be paid in a lump sum to his or her designated Beneficiary
under the Plan. Such payment shall be made as soon as administratively practical
following the Participant’s death, but in no event later than the later of (i)
the end of the calendar year in which the Participant’s death occurs or (ii) the
fifteenth (15th) day of the third (3rd) calendar month following the date of the
Participant’s death. Should the Participant die without a valid Beneficiary
designation in effect or after the death of his or her designated Beneficiary,
then any amounts due him or her from his or her Post-2004 Accounts shall be paid
to his or her estate.
8.5    Valuation. The amount to be distributed from any Post-2004 Account shall
be determined on the basis of the balance credited to that Account as of the
most recent practicable valuation date (as determined by the Committee or its
designate) preceding the date of the actual distribution. For a Participant who
has elected an installment distribution for any Post-2004 Account, such
distribution shall be effected through a series of substantially equal payments
(as adjusted for Credited Investment Returns (Losses)), and the amount of each
such installment shall accordingly be determined by dividing the balance
credited to that Account as of the most recent practicable valuation date (as
determined by the Committee) preceding the date of the actual distribution of
that installment by the number of installments (including the current
installment) remaining in the applicable distribution period.
8.6    Small Account Balances. If the aggregate balance of the Participant’s
Post-2004 Accounts is not greater than the applicable dollar amount in effect
under Code Section 402(g)(1)(B) at the time of the Participant’s Separation from
Service (note: as of the Effective Date, such amount is $16,500 and is scheduled
to increase to $17,000 effective January 1, 2012) and the Participant is not
otherwise at that time participating in any other non-qualified elective account
balance plan subject to Code Section 409A and maintained by one or more
Affiliated Companies, then that balance shall be distributed to the Participant
in a lump sum distribution as soon as administratively practical following such
Separation from Service, whether or not the Participant elected that form of
distribution or distribution event, but in no event later than the later of (i)
the end of the calendar year in which such Separation from Service occurs or
(ii) the fifteenth (15th) day of the third (3rd) calendar month following the
date of such Separation from Service.

17

--------------------------------------------------------------------------------


8.7    Mandatory Deferral of Distribution. Notwithstanding any provision to the
contrary in this Article VIII or any other article in the Plan, no distribution
which becomes due and payable from any of the Participant’s Post-2004 Accounts
by reason of his or her Separation from Service shall be made to such
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of such Separation from Service or (ii) the date of his or
her death, if the Participant is deemed at the time of such Separation from
Service to be a Specified Employee and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). Upon the expiration of such deferral period, all payments deferred
pursuant to this Section 8.7 (whether they would have otherwise been payable in
a single sum or in installments in the absence of such deferral) shall be paid
in a lump sum to the Participant, and any remaining payments due under the Plan
shall be paid in accordance with the normal payment dates specified for them
herein. During such deferral period, the Participant’s Account shall continue to
be subject to the investment return provisions of Article IV.
ARTICLE IX
BENEFICIARIES
9.1    Designation of Beneficiary. Executive shall have the right to designate
on such form as may be prescribed by the Committee a Beneficiary to receive any
Supplemental Executive Benefits due to the Participant’s deferrals of
compensation under the Plan which remain unpaid at the time of his or her death.
The Participant shall have the right at any time to revoke such designation and
to substitute another such Beneficiary.
9.2    No Designated Beneficiary. If, upon the Participant’s death, there is no
valid designation of Beneficiary, the Beneficiary shall be the Participant’s
estate.
ARTICLE X
OBLIGATION TO PAY SUPPLEMENTAL EXECUTIVE BENEFITS
10.1    Benefits Paid From Trust. All benefits payable to the Participant
hereunder shall be paid by the Trustee, to the extent of the assets held in the
Trust by the Trustee, and by the Company to the extent the assets in the Trust
are insufficient to pay the Participant the Supplemental Executive Benefits to
which he or she is entitled under this Plan.
10.2    Trustee Investment Discretion. The Deemed Investment Options shall be
for the sole purpose of determining the Credited Investment Return (Loss), and
neither the Trustee nor the Company shall have any obligation to invest the
Participant’s Deferral Amounts in the Deemed Investment Options or in any other
investment.
10.3    No Secured Interest. Except as otherwise provided by the Trust
Agreement, the assets of the Trust shall be subject to the claims of creditors
of the Company, and no Participant or Beneficiary shall have any legal or
equitable interest in such assets or policies or any other asset of the Company.
The Participant shall be a general unsecured creditor of the Company with
respect to the promises of the Company made herein, except as otherwise
expressly provided by the Trust Agreement.
ARTICLE XI
ADMINISTRATION
11.1    Administration of the Plan. The Plan shall be administered by the
Committee. The Committee shall have full power and discretionary authority to
administer, construe and interpret the Plan, to establish procedures for
administering the Plan, to prescribe forms, and take any and all necessary or

18

--------------------------------------------------------------------------------


desirable actions in connection with the Plan. The Committee’s interpretation
and construction of the Plan shall be conclusive and binding on all persons
having an interest in the Plan, including (without limitation) all decisions
relating to an individual’s eligibility for participation in the Plan, his or
her entitlement to benefits hereunder and the amount of any such benefit
entitlement. The Committee may appoint a committee or any other agent and
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe.
11.2    Indemnification. The Committee and each of its members shall be
indemnified by the Company against any and all liabilities incurred by reason of
any action taken in good faith pursuant to the provisions of the Plan.
ARTICLE XII
MISCELLANEOUS
12.1    No Employment Right. Neither the action of the Company or the
Participating Employer in establishing or maintaining the Plan, nor any action
taken under the Plan by the Committee, nor any provision of the Plan itself
shall be construed so as to grant any person the right to remain in the employ
of the Participating Employer or any other Affiliated Company for any period of
specific duration, and the Participant may be discharged at any time, with or
without cause.
12.2    Amendment/Termination.
(a)    The Committee may at any time amend the provisions of the Plan to any
extent and in any manner the Committee may deem advisable, and such amendment
shall become effective at the time of such Committee action. Without limiting
the generality of the foregoing, the Committee may amend the Plan to impose such
restrictions upon (i) the timing, filing and effectiveness of Deferral Elections
or Extended Deferral Elections and (ii) the distribution provisions of the Plan
which the Committee deems appropriate or advisable in order to avoid the current
income taxation of amounts deferred under the Plan which might otherwise occur
as a result of changes to the tax laws and regulations governing deferred
compensation arrangements such as the Plan. The Committee may also at any time
terminate the Plan in whole or in part. Except for (i) such modifications,
limitations or restrictions as may otherwise be required to avoid current income
taxation or other adverse tax consequences to Participants as a result of
changes to the tax laws and regulations applicable to the Plan or (ii) as
otherwise provided in Sections 12.2(b), (c) and (d) below with respect to the
distribution of Participant Accounts, no such plan amendment or plan termination
authorized by the Committee shall adversely affect the benefits of Participants
accrued to date under the Plan or otherwise reduce the then outstanding balances
credited to their Accounts or Deferral Election Subaccounts or otherwise
adversely affect the distribution provisions in effect for those Accounts or
Subaccounts, and all amounts deferred prior to the date of any such plan
amendment or termination shall, subject to the foregoing exception, continue to
become due and payable in accordance with the distribution provisions of the
Plan as in effect immediately prior to such amendment or termination.
(b)    Except as otherwise provided in Sections 12.2(c) and (d) below, in the
event of a termination of the Plan, the Participant Accounts may, in the
Company’s discretion, be distributed within the period beginning twelve (12)
months after the date the Plan is terminated and ending twenty-four (24) months
after the date of such plan termination, or pursuant to Articles VI, VII and
VIII of the Plan, if earlier. If the Plan is terminated and Accounts are
distributed, the Company and the other Participating Employers shall also
terminate and liquidate all other non-qualified elective account balance
deferred compensation plans maintained by them and shall not adopt a new
non-qualified elective account balance deferred compensation plan for at least
three (3) years after the date the Plan is terminated.

19

--------------------------------------------------------------------------------


(c)    The Company and the other Participating Employers may terminate the Plan
thirty (30) days prior to or within twelve (12) months following a Change of
Control and distribute, within the twelve (12)-month period following the
termination of the Plan, the Accounts of the Participants affected by such
Change in Control If the Plan is terminated and Accounts are distributed, the
Company and the other Participating Employers shall also terminate all other
non-qualified elective account balance deferred compensation plans sponsored by
them in which such Participants participate, and all of the benefits accrued
under those terminated plans by such Participants shall be distributed to them
within twelve (12) months following the termination of such plans.
(d)    The Company may terminate the Plan upon a corporate dissolution of the
Company that is taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Participant Accounts are distributed and included in the gross income of the
Participants by the later of (i) the Plan Year in which the Plan terminates or
(ii) the first Plan Year in which payment of the Accounts is administratively
practicable.
(e)     Notwithstanding the foregoing provisions of this Section 12.2 or any
other provision in this Plan to the contrary, should the Plan be terminated,
then all benefits attributable to the Participant’s Pre-2005 Deferred Account
shall be paid pursuant to the provisions of Section 5.2 as if such Participant
had voluntarily ceased Employee status on the date of such Plan termination.
(f)    All amounts remaining in the Trust after all benefits have been paid in
connection with the termination of the Plan shall revert to the Company.
12.3    Applicable Law. The Plan is intended to constitute an unfunded deferred
compensation arrangement for a select group of management and other highly
compensated persons, and all rights hereunder shall be construed, administered
and governed in all respects in accordance with the provisions of the Employee
Retirement Income Security Act of 1974 (as amended from time to time) applicable
to such an arrangement and, to the extent not pre-empted thereby, by the laws of
the State of California without resort to its conflict-of-laws provisions. If
any provision of this Plan shall be held by a court of competent jurisdiction to
be invalid or unenforceable, the remaining provisions of the Plan shall continue
in full force and effect.
12.4    Satisfaction of Claims. Any payment made to a Participant or his or her
legal representative or beneficiary in accordance with the terms of this Plan
shall to the extent thereof be in full satisfaction of all claims with respect
to that payment which such person may have against the Plan, the Committee (or
its designate), the Company, the Participating Employer and all other Affiliated
Companies, any of whom may require the Participant or his or her legal
representative or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release in such form as shall be determined by the
Committee.
12.5    Alienation of Benefits. No person entitled to any benefits under the
Plan shall have the right to alienate, pledge, hypothecate or otherwise encumber
his or her interest in such benefits, and those benefits shall not, to the
maximum extent permissible by law, be subject to claim of his or her creditors
or liable to attachment, execution or other process of law. Notwithstanding the
foregoing, any benefits otherwise due and payable to the Participant shall
instead be distributed to one or more third parties (including, without
limitation, the Participant’s former spouse) to the extent such distribution is
required by a domestic relations order or other order or directive of a court
with jurisdiction over the Participant and his or her benefits hereunder, and
the Participant shall cease to have any right, interest or entitlement to any
benefits to be distributed pursuant to such order or directive.

20

--------------------------------------------------------------------------------


12.6    Expenses. The Accounts and Subaccounts of each Participant shall be
charged with its allocable share of all other costs and expenses incurred in the
operation and administration of the Plan, except to the extent one or more
Participating Employers elect in their sole discretion to pay all or a portion
of those costs and expenses.
12.7    Successors and Assigns. The obligation of each Participating Employer to
make the payments required hereunder shall be binding upon the successors and
assigns of that Participating Employer, whether by merger, consolidation,
acquisition or other reorganization. Except for such modifications, limitations
or restrictions as may otherwise be required to avoid current income taxation or
other adverse tax consequences to Participants as a result of changes to the tax
laws and regulations applicable to the Plan, no amendment or termination of the
Plan by any such successor or assign shall adversely affect or otherwise impair
the rights of Participants to receive benefit payments hereunder, to the extent
attributable to amounts deferred prior to the date of such amendment or
termination, in accordance with the applicable distribution provisions of the
Plan as in effect immediately prior to such amendment or termination.
12.8    Reimbursement of Costs. If the Company, the Participant, any Beneficiary
or a successor in interest to any of the foregoing brings legal action to
enforce any of the provisions of this Plan, the prevailing party in such legal
action shall be entitled to reimbursed by the other party for the prevailing
party’s costs of such legal action, including (without limitation) reasonable
fees of attorneys, accountants and similar advisors and expert witnesses.
12.9    Arbitration. Any dispute or claim relating to or arising from the Plan
that cannot be resolved within thirty (30) days of the dispute or controversy
through good-faith negotiation or non-binding mediation between the Participant
and the Company shall be subject to binding arbitration in Santa Clara,
California before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the California Rules
of Civil Procedure. The Company and the Participant shall each bear their own
respective costs and attorneys’ fees incurred in connection with the
arbitration; and the Company shall pay the arbitrator’s fees, unless law
applicable at the time of the arbitration hearing requires otherwise. The
arbitrator shall issue a written decision that sets forth the essential findings
of fact and conclusions of law on which the award is based. The arbitrator’s
decision shall be final and binding to the fullest extent permitted by law and
enforceable by any court having jurisdiction thereof.
12.10    Entire Agreement. This Plan and any applicable deferral election and
beneficiary forms constitute the entire understanding and agreement with respect
to the Plan, and there are no agreements, understandings, restrictions,
representations or warranties among the Participant, the Company and the
Participating Employers other than those as set forth or provided for therein.
ARTICLE XIII
BENEFIT CLAIMS
13.1    Claims Procedure. No application is required for the payment of benefits
under the Plan. However, if any Participant (or beneficiary) believes he or she
is entitled to a benefit from the Plan which differs from the benefit determined
by the Committee, then such individual may file a written claim for benefits
with the Committee. Each claim shall be acted upon and approved or disapproved
within ninety (90) days following receipt by the Committee.
13.2    Denial of Benefits. In the event any claim for benefits is denied, in
whole or in part, the Committee shall notify the claimant in writing of such
denial and of his or her right to a review by the Committee and shall set forth,
in a manner calculated to be understood by the claimant, specific reasons for
such denial, specific references to pertinent provisions of the Plan on which
the denial is based, a description

21

--------------------------------------------------------------------------------


of any additional material or information necessary to perfect the claim, an
explanation of why such material or information is necessary, and an explanation
of the review procedure.
13.3    Review.
(a)    Any person whose claim for benefits is denied in whole or in part may
appeal to the Committee for a full and fair review of the decision by submitting
to the Committee, within ninety (90) days after receiving written notice from
the Committee of such denial, a written statement:
(i)    requesting a review by the Committee of his or her claim for benefits;
(ii)    setting forth all of the grounds upon which the request for review is
based and any facts in support thereof; and
(iii)    setting forth any issues or comments which the claimant deems pertinent
to his or her claim.
(b)    The Committee shall act upon each such appeal within sixty (60) days
after receipt of the claimant’s request for review by the Committee, unless
special circumstances require an extension of time for processing. If such an
extension is required, written notice of the extension shall be furnished to the
claimant within the initial sixty (60)-day period, and a decision shall be
rendered as soon as possible, but not later than one hundred twenty (120) days
after receipt of the initial request for review. The Committee shall make a full
and fair review of each such appeal and any written materials submitted by the
claimant or the Participating Employer in connection therewith and may require
the Participating Employer or the claimant to submit such additional facts,
documents or other evidence as the Committee may, in its sole discretion, deem
necessary or advisable in making such a review. On the basis of its review, the
Committee shall make an independent determination of the claimant’s eligibility
for benefits under the Plan. The decision of the Committee on any benefit claim
shall be final and conclusive upon all persons.
13.4    Denial of Appeal. Should the Committee deny an appeal in whole or in
part, the Committee shall give written notice of such decision to the claimant,
setting forth in a manner calculated to be understood by the claimant the
specific reasons for such denial and specific reference to the pertinent Plan
provisions on which the decision was based.
IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by a duly authorized officer effective as of the Effective Date.


KLA-TENCOR CORPORATION
 
 
By:    /s/ Brian M. Martin
Name: Brian M. Martin
Title: Executive Vice President and General Counsel
 
Dated: November 3, 2011




22

--------------------------------------------------------------------------------


APPENDIX I
TEXT OF SECTION 1.409A-3(i)(3)(i) OF THE TREASURY REGULATIONS
(AS OF THE EFFECTIVE DATE)


(3) Unforeseeable emergency —(i) Definition. For purposes of §§1.409A–1 and
1.409A–2, this section, and §§1.409A–4 through 1.409A–6, an unforeseeable
emergency is a severe financial hardship to the service provider resulting from
an illness or accident of the service provider, the service provider's spouse,
the service provider's beneficiary, or the service provider's dependent (as
defined in section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)); loss of the service provider's property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the service provider. For example, the imminent
foreclosure of or eviction from the service provider's primary residence may
constitute an unforeseeable emergency. In addition, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, may constitute an unforeseeable emergency.
Finally, the need to pay for the funeral expenses of a spouse, a beneficiary, or
a dependent (as defined in section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)) may also constitute an unforeseeable emergency. Except as
otherwise provided in this paragraph (i)(3)(i), the purchase of a home and the
payment of college tuition are not unforeseeable emergencies. Whether a service
provider is faced with an unforeseeable emergency permitting a distribution
under this paragraph (i)(3)(i) is to be determined based on the relevant facts
and circumstances of each case, but, in any case, a distribution on account of
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the service provider's assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the plan. A plan may provide for a payment upon a
specific type or types of unforeseeable emergency, without providing for payment
upon all unforeseeable emergencies, provided that any event upon which a payment
may be made qualifies as an unforeseeable emergency.




--------------------------------------------------------------------------------


SCHEDULE I
LIST OF PARTICIPATING EMPLOYERS AS OF THE EFFECTIVE DATE


KLA-Tencor Corporation
VLSI Standards, Inc.






LIST OF PARTICIPATING EMPLOYERS AS OF OCTOBER 1, 2008


KLA-Tencor Corporation
KLA-Tencor Technologies Corporation
VLSI Standards, Inc.
ADE Technologies, Inc.


